INVESTMENT COMPANY BOND Hartford Fire Insurance Company Bond No. 00 FI 0232237 13 One Hartford Plaza Hartford, CT 06155 (Herein called UNDERWRITER) DECLARATIONS Item 1. Name of Insured (herein called INSURED(S)): The Westport Funds Principal Address: 253 Riverside Avenue Westport, CT 06880 Item 2. Bond Period: from 12:01 a.m. on January 5, 2013 to 12:01 a.m. on January 5,2014 Standard Time. (MONTH, DAY, YEAR) (MONTH, DAY, YEAR) Item 3. Limit of Liability$ 1,250,000 Provided however, that if specific limits, are shown below as applicable to any specified COVERAGE, such specific limits shall apply to the coverage provided by such COVERAGES and are in lieu of, and not in addition to, the above bond Limit of Liability.If “Not Covered” is inserted below beside any specified COVERAGE, the coverage provided by such COVERAGE is deleted from this bond. COVERAGES Limit of Liability
